DETAILED ACTION
	This is the first office action for application 15/611,524, filed 6/1/2017, after the request for continued examination filed 3/30/2022.
	In light of the claim amendments filed 3/30/2022, Claims 1-20, 26, 28, 29 and 31-41 are pending in the application; Claims 1-20 and 31-41 are considered herein.
In light of the claim amendments filed 3/30/2022, the rejections under 35 U.S.C. 112(b) are withdrawn, the prior art rejections are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art, even though this reference is not currently applied in a grounds of rejection.
Hirota, et al. ("Thermoelectric infrared imager and automotive applications," Proc. SPIE 4369, Infrared Technology and Applications XXVII, (10 October 2001))
Wang (International Communications in Heat and Mass Transfer, 48 (2013) 80–85)

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a second thermal conductive layer coupled the means” in line 14. It is the Examiner’s position that this limitation should read “a second thermal conductive layer coupled to the means.”     Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “a second thermal conductive layer coupled the means” in line 13. It is the Examiner’s position that this limitation should read “a second thermal conductive layer coupled to the means.”   Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  Claim 33 recites “a second thermal conductive layer coupled the means” in line 15. It is the Examiner’s position that this limitation should read “a second thermal conductive layer coupled to the means.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “25 degrees or greater,” but does not recite units for the term “degrees.” Therefore, it is unclear whether “degrees” refers to °C, K, or °F. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 33, and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1).
In reference to Claim 1, Buchner teaches a device, different views of which are shown in Figs. 1-3, with details described in Section III, pages 1115-1116.
The device of Buchner comprises a printed circuit board, corresponding to the polyimide circuit board shown in Figs. 1 and 3 (first paragraph of the “Characterization” section, page 1116).
The device of Buchner comprises a heat generating device located over a surface of the printed circuit board surface, corresponding to the heater formed by the two wires shown in Figs. 1-3, sections II and III, page 1115, to be disposed between the two thermopiles.
The heat generating device includes an integrated device, because it is shown in Figs. 1 and 3 to comprise a heating circuit integrated into the printed circuit board.
Figs. 1-3 teach that the heat generating device comprises a backside (corresponding to the side closest to the underlying polyimide layer) and a lateral side (corresponding to a vertical sidewall facing a thermopile, as shown particularly in Fig. 2).
The device of Buchner comprises an energy harvesting device coupled to (i.e. thermally coupled to) the heat generating device and laterally surrounding the heat generating device, corresponding to the thermoelectric device shown in Figs. 1-3.
This thermoelectric device “laterally surrounds the heat generating device,” because the energy harvesting device/thermoelectric device comprises thermopiles disposed on three sides of the heat generating device, as shown in Figs. 1-3.
Figs. 1-3 show that the energy harvesting device/thermoelectric device is in contact with the lateral side of the heat generating device (i.e. in thermal contact with, via the thermal conductive silicon nitride layer).
The inset of Fig. 2 shows that the energy harvesting device/thermoelectric device comprises a first thermal conductive layer extending vertically along and coupled to the lateral side of the heat generating device.
Evidentiary reference Abdolvand teaches that silicon nitride is a good thermal conductor (paragraph [0080]).
Fig. 2 shows that the energy harvesting device comprises a thermoelectric generator (TEG) coupled to the first thermal conductive layer, corresponding to the thermopile structures on either side of the heater.
The thermoelectric generator/thermopile is “configured to convert heat that passes through the TEG into electrical energy,” because it is a thermoelectric device, and is therefore structurally capable of converting heat that passes through it into electrical energy.
The inset of Fig. 2 below shows that the energy harvesting device/thermoelectric device comprises a second thermal conductive layer coupled to the thermoelectric generator (TEG) such that the thermoelectric generator (TEG) is located between the first thermal conductive layer (indicated in the inset below) and the second thermal conductive layer (indicated in the inset below). 
The inset of Fig. 2 below teaches that the first thermal conductive layer, the thermoelectric generator (TEG) and the second thermal conductive layer laterally surround the lateral side of the heat generating device. 
Fig. 2 teaches that the device comprises a thermal insulation layer coupled to (i.e. structurally and thermally connected to) the energy harvesting device, and located over the backside of the heat generating device. This “thermal insulation layer” corresponds to the rear silicon oxide layer, the deposition of which is shown in Fig. 1a.
Evidentiary reference Lentine teaches that silicon oxide is a good thermal insulator (column 4, lines 34-36).

    PNG
    media_image1.png
    371
    652
    media_image1.png
    Greyscale

In reference to Claim 2, Buchner teaches that the first thermal conductive layer (indicated in the inset above) is part of a silicon nitride layer that is in direct physical contact with both the heat generating device and the TEG, and physically connects the heat generating device and the TEG.
Evidentiary reference Abdolvand teaches that silicon nitride is a good thermal conductor (paragraph [0080]).
Therefore, it is the Examiner’s position that Buchner teaches the limitations of Claim 12, wherein the first thermal conductive layer (indicated in the inset above) is “configured to dissipate heat away from the heat generating device and towards the TEG.”
It is the Examiner’s position that the region of silicon nitride directly in contact with the heat generating device can be interpreted as “a layer of thermally conductive adhesive,” because (1) this region adheres the heat generating device to the remainder of the silicon nitride layers, and (2) silicon nitride is thermally conductive, as described in the rejection of Claim 11 above. It is noted that the material of the thermally conductive adhesive is not positively recited in the claim.
This interpretation is represented in the figure below.

    PNG
    media_image2.png
    371
    680
    media_image2.png
    Greyscale

It is further noted that “wherein the first thermal conductive layer is configured to be in contact with the heat generating device through a thermally conductive adhesive” is an intended use limitation.
It is the Examiner’s position that the first thermal conductive layer is structurally capable of being in contact with the heat generating device through a thermally conductive adhesive.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 3, Buchner teaches that the second thermal conductive layer (indicated in the inset above) is silicon nitride, which evidentiary reference Abdolvand teaches is a good thermal conductor (paragraph [0080]).
Therefore, it is the Examiner’s position that the second thermal conductive layer is “configured to dissipate heat away from the TEG and away from the heat generating device.”
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 4, Buchner teaches that the thermal insulation (silicon oxide) layer located on the backside of the heat generating device (Fig. 2).
Therefore, it is the Examiner’s position that the thermal insulation layer is “configured to force heat from the heat generating device to dissipate through the first thermal conductive layer, the TEG and the second thermal conductive layer.” 
Buchner teaches that the thermal insulation layer is a solid material, silicon oxide (Fig. 2 caption).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 5,  Fig. 7 of Buchner teaches that a temperature gradient across the thermoelectric generator (TEG) is about 30 °C (top thermoelectric generator shown in Fig. 7).
This disclosure teaches the limitations of Claim 5, wherein a temperature gradient across the thermoelectric generator (TEG) is about 25 degrees or greater.
The limitations of Claim 5 are merely directed toward the intended use of the device of Claim 1. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 6, Buchner teaches all of the claimed structure recited in Claim 6. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claim 9, Figs. 1 and 3 teach that the thermoelectric generator (TEG) comprises a plurality of thermoelectric generators (TEGs).
In reference to Claim 33, Buchner teaches a device, different views of which are shown in Figs. 1-3, with details described in Section III, pages 1115-1116.
The device of Buchner comprises a printed circuit board, corresponding to the polyimide circuit board shown in Figs. 1 and 3 (first paragraph of the “Characterization” section, page 1116).
The device of Buchner comprises a heat generating device located over a surface of the printed circuit board surface, corresponding to the heater formed by the two wires shown in Figs. 1-3, sections II and III, page 1115, to be disposed between the two thermopiles.
The heat generating device includes an integrated device, because it is shown in Figs. 1 and 3 to comprise a heating circuit integrated into the printed circuit board.
Figs. 1-3 teach that the heat generating device comprises a backside (corresponding to the side closest to the underlying polyimide layer) and a lateral side (corresponding to a vertical sidewall facing a thermopile, as shown particularly in Fig. 2).
The device of Buchner comprises an energy harvesting device coupled to (i.e. thermally coupled to) the heat generating device and laterally surrounding the heat generating device, corresponding to the thermoelectric device shown in Figs. 1-3.
This thermoelectric device “laterally surrounds the heat generating device,” because the energy harvesting device/thermoelectric device comprises thermopiles disposed on three sides of the heat generating device, as shown in Figs. 1-3.
It is the Examiner’s position that the region of silicon nitride directly in contact with the heat generating device can be interpreted the “thermally conductive adhesive” of Claim 33 because (1) this region adheres the heat generating device to the remainder of the silicon nitride layers, and (2) silicon nitride is thermally conductive, as taught by evidentiary reference Abdolvand (Abdolvand, paragraph [0080]). It is noted that the material of the thermally conductive adhesive is not positively recited in the claim.
This interpretation teaches the limitations of Claim 33, wherein the energy harvesting device is in contact with the lateral side of the heat generating device through a thermally conductive adhesive. This structure is shown in the inset below.
 Fig. 2 shows that the energy harvesting device/thermoelectric device comprises a first thermal conductive layer extending vertically along and coupled to the lateral side of the heat generating device, corresponding to the silicon nitride region indicated in the inset below.
Fig. 2 shows that the energy harvesting device comprises a thermoelectric generator (TEG) coupled to the first thermal conductive layer, corresponding to the thermopile structures on either side of the heater.
The thermoelectric generator/thermopile is “configured to convert heat that passes through the TEG into electrical energy,” because it is a thermoelectric device, and is therefore structurally capable of converting heat that passes through it into electrical energy.
Fig. 2 shows that the energy harvesting device/thermoelectric device comprises a second thermal conductive layer (corresponding to the silicon nitride region indicated in the inset below) coupled to the thermoelectric generator (TEG) such that the thermoelectric generator (TEG) is located between the first thermal conductive layer (corresponding to the silicon nitride region indicated in the inset below) and the second thermal conductive layer. 
Fig. 2 teaches that the device comprises a thermal insulation layer coupled to (i.e. structurally and thermally connected to) the energy harvesting device, and located over the backside of the heat generating device. This “thermal insulation layer” corresponds to the rear silicon oxide layer, the deposition of which is shown in Fig. 1a.
This disclosure teaches the limitations of Claim 33, wherein the thermal insulation layer comprises a solid material (i.e. silicon oxide).
Evidentiary reference Lentine teaches that silicon oxide is a good thermal insulator (column 4, lines 34-36).
The inset of Fig. 2 below teaches that the first thermal conductive layer, the thermoelectric generator (TEG) and the second thermal conductive layer laterally surround the lateral side of the heat generating device. 
The inset of Fig. 2 below teaches that the thermoelectric generator laterally surrounds the first thermal conductive layer.
The inset of Fig. 2 below teaches that the second thermal conductive layer laterally surrounds the thermoelectric generator.


    PNG
    media_image3.png
    371
    680
    media_image3.png
    Greyscale

In reference to Claims 37-41, it is the Examiner’s position that, because Buchner teaches all of the structural features recited in Claim 33, and because Claims 37-41 recite no additional structural features, the device of Buchner is structurally capable of functioning as required by Claims 37-41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1), as applied to Claim 1, and further in view of Hunt, et al. (U.S. Patent Application Publication 2004/0065880 A1). 
In reference to Claim 7, Buchner does not teach that the integrated device includes a die, an integrated circuit (IC) device, and/or a memory.
To solve the same problem of providing thermoelectric devices that cools a hot object, Hunt teaches an integrated circuit die 102 cooled by thermoelectric devices 140a-140d (Figs. 2-3, paragraphs [0018]-[0024]).
Hunt further teaches that the thermoelectric devices provide the benefit of controlling the temperature of the integrated circuit die (paragraph [0023]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have integrated an integrated circuit die into the device of Buchner, to achieve the benefit of controlling the temperature of the die.
This medication teaches the limitations of Claim 7, wherein the integrated device includes a die/an integrated circuit (IC) device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1), as applied to Claim 1, and further in view of Ghoshal (U.S. Patent 6,000,225). 
In reference to Claim 8, Buchner does not teach that the first thermal conductive layer is an inner ring of the energy harvesting device, or that the second thermal conductive layer is an outer ring of the energy harvesting device.
To solve the same problem of providing thermoelectric cooling for an electronic device, Ghoshal teaches a thermoelectric device used to cool an electronic device (Figs. 4-5, column 7, line 48, through column 8, line 40)
	The device of Ghoshal comprises a region comprising a heat generating device, corresponding to the region occupied by integrated circuit, which generates heat (column 5, lines 15-20 and column 8, lines 33-40).
	The device of Ghoshal comprises an energy harvesting device coupled to the region comprising the heat generating device. The energy harvesting device corresponds to the thermoelectric generator unit shown in Figs. 4-5.
	The energy harvesting device of Ghoshal comprises a first thermal conductive layer 16 (Fig. 5, column 8, lines 15-25).
	The energy harvesting device of Ghoshal comprises a thermoelectric generator coupled to the first thermal conductive layer, corresponding to the P- and N-type thermoelectric legs shown in Figs. 4-5 and the leads 34 connecting them (Figs. 4-5, column 8, lines 25-33).
	The energy harvesting device of Ghoshal comprises a second thermal conductive layer 14 coupled to the thermoelectric generator such that the thermoelectric generator is located between the first thermal conductive layer 16 and the second thermal conductive layer 14 (column 8, lines 5-10).
The disclosure of Ghoshal teaches a structure in which the first thermal conductive layer 16 is an inner ring of the energy harvesting device, and the second thermal conductive layer is an outer ring of the energy harvesting device.
Ghoshal further teaches that the configuration of the device of his invention results in the hot source having a greater surface area than the cold sink, which allows the thermoelectric devices to effectively transfer heat from the hot source to the cold sink (Abstract).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the shape of the device of Buchner to have a cylindrical shape, as in Ghoshal, comprising a structure in which the first thermal conductive layer is an inner ring of the energy harvesting device, and the second thermal conductive layer is an outer ring of the energy harvesting device, because Ghoshal teaches that the configuration of the device of his invention results in the hot source having a greater surface area than the cold sink, which allows the thermoelectric devices to effectively transfer heat from the hot source to the cold sink (Abstract).
Modifying the shape of the device of Buchner to have a cylindrical shape, as in Ghoshal, comprising a structure in which the first thermal conductive layer is an inner ring of the energy harvesting device, and the second thermal conductive layer is an outer ring of the energy harvesting device, teaches the limitations of Claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1), as applied to Claim 1, and further in view of Francioso, et al. (Journal of Power Sources, 2011, vol. 196, pages 3239-3243). 
In reference to Claim 10, Buchner does not teach that the device is incorporated into any of the devices recited in Claim 10.
To solve the same problem of providing a heater/thermoelectric device on a polyimide film, Francioso teaches a thermoelectric device comprising a heater surrounded by thermoelectric legs, all of which are deposited on a polyimide (i.e. Kapton) film (Fig. 2, with details described in section 2.2, pages 3240-3241).
Francioso teaches that such devices may be suitably incorporated into wearable devices, with the benefit of providing a low-cost power source to power low consumption electronics (Abstract).
Therefore , absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated the device of Buchner into the wearable device of Francioso, because of the benefits that Francioso teaches are achieved by incorporating such a device into a wearable device.
This modification teaches the limitations of Claim 10, wherein the device is incorporated into a wearable device.

Claims 11-16, 19, 31-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1), and in view of Hayashi, et al. (U.S. Patent Application Publication 2014/0014154 A1). 
In reference to Claim 11, Buchner teaches an apparatus, different views of which are shown in Figs. 1-3, with details described in Section III, pages 1115-1116.
The apparatus of Buchner comprises a printed circuit board, corresponding to the polyimide circuit board shown in Figs. 1 and 3 (first paragraph of the “Characterization” section, page 1116).
The apparatus of Buchner comprises a heat generating device located over a surface of the printed circuit board, corresponding to the heater formed by the two wires shown in Figs. 1-3, sections II and III, page 1115, to be disposed between the two thermopiles.
Figs. 1-3 teach that the heat generating device comprises a backside (corresponding to the side closest to the underlying polyimide layer) and a lateral side (corresponding to a vertical sidewall facing a thermopile, as shown particularly in Fig. 2).
The device of Buchner comprises a means for thermal energy harvesting coupled to (i.e. thermally coupled to) the heat generating device and laterally surrounding the heat generating device, corresponding to the thermoelectric device shown in Figs. 1-3.
This means for thermal energy harvesting/thermoelectric device “laterally surrounds the heat generating device,” because the energy harvesting device/thermoelectric device comprises thermopiles disposed on three sides of the heat generating device, as shown in Figs. 1-3.
Fig. 2 shows that the means for thermal energy harvesting/thermoelectric device comprises a first thermal conductive layer extending vertically along and coupled to the lateral side of the heat generating device. This first thermal conductive layer is indicated in the inset below.
Evidentiary reference Abdolvand teaches that silicon nitride is a good thermal conductor (paragraph [0080]).
Fig. 2 shows that the energy harvesting means comprises a thermoelectric generator (TEG) coupled to the first thermal conductive layer, corresponding to the thermopile structures on either side of the heater.
The thermoelectric generators/thermopiles are “configured to convert heat that passes through the TEG into electrical energy,” because they are thermoelectric devices, and are therefore structurally capable of converting heat that passes through them into electrical energy.
Fig. 2 shows that the means for thermal energy harvesting/thermoelectric device comprises a second thermal conductive layer coupled the thermoelectric generator (TEG) such that the thermoelectric generator (TEG) is located between the first thermal conductive layer and the second thermal conductive layer. This “second thermal conductive layer” is indicated in the inset below.
Figs. 1-3 show that the first thermal conductive layer (which is indicated in the inset below), the means for thermal energy harvesting/thermoelectric generator (TEG) and the second thermal conductive layer (which is indicated in the inset below) laterally surround the lateral side of the heat generating device. 
Fig. 2 teaches that the device comprises a thermal insulation layer coupled to (i.e. structurally and thermally connected to) the energy harvesting device, and located over the backside of the heat generating device. This “thermal insulation layer” corresponds to the rear silicon oxide layer, the deposition of which is shown in Fig. 1a.
Evidentiary reference Lentine teaches that silicon oxide is a good thermal insulator (column 4, lines 34-36).
The apparatus of Buchner does not comprise an energy storage device configured to store electrical energy from the TEG.
To solve the same problem of providing a thermoelectric cooling structure for a heat producing device, Hayashi teaches a structure (Fig. 6, paragraphs [0050]-[0055]) that comprises a battery pack that is used to collect energy created by the thermoelectric device, and then provide power to the electronic device that produces heat (paragraphs [0050]-[0055]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of Buchner to comprise a battery pack charged by the thermoelectric device of Buchner, so that the power generated from the thermoelectric device can be harnessed to provide power to the heat-producing device, as in Hayashi.
Modifying the device of Buchner to comprise a battery pack charged by the thermoelectric device of Buchner, teaches the limitations of Claim 11, wherein the apparatus further comprises an energy storage device configured to store electrical energy from the means for thermal energy harvesting/TEG.

    PNG
    media_image4.png
    371
    652
    media_image4.png
    Greyscale

In reference to Claim 12, Buchner teaches that the first thermal conductive layer (indicated in the inset above) is part of a continuous silicon nitride layer that is in direct physical contact with both the heat generating device and the TEG, and physically connects the heat generating device and the TEG.
Evidentiary reference Abdolvand teaches that silicon nitride is a good thermal conductor (paragraph [0080]).
Therefore, it is the Examiner’s position that Buchner teaches the limitations of Claim 12, wherein the first thermal conductive layer (indicated in the inset above) is “configured to dissipate heat away from the heat generating device and towards the TEG.”
It is the Examiner’s position that the region of silicon nitride directly in contact with the heat generating device can be interpreted as “a layer of thermally conductive adhesive,” because (1) this region adheres the heat generating device to the remainder of the silicon nitride layers, and (2) silicon nitride is thermally conductive, as described in the rejection of Claim 11 above. It is noted that the material of the thermally conductive adhesive is not positively recited in the claim.
This interpretation is represented in the figure below.

    PNG
    media_image2.png
    371
    680
    media_image2.png
    Greyscale

It is further noted that “wherein the first thermal conductive layer is configured to be in contact with the heat generating device through a thermally conductive adhesive” is an intended use limitation.
It is the Examiner’s position that the first thermal conductive layer is structurally capable of being in contact with the heat generating device through a thermally conductive adhesive.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 13, Buchner teaches that the second thermal conductive layer (indicated in the inset above) is silicon nitride, which evidentiary reference Abdolvand teaches is a good thermal conductor (paragraph [0080]).
Therefore, it is the Examiner’s position that the second thermal conductive layer is “configured to dissipate heat away from the TEG and away from the heat generating device.”
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 14, Buchner teaches that the thermal insulation (silicon oxide) layer located on the backside of the heat generating device (Fig. 2).
Therefore, it is the Examiner’s position that the thermal insulation layer is “configured to force heat from the heat generating device to dissipate through the first thermal conductive layer, the TEG and the second thermal conductive layer.” 
Buchner teaches that the thermal insulation layer is a solid material, silicon oxide (Fig. 2 caption).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 15,  Fig. 7 of Buchner teaches that a temperature gradient across the thermoelectric generator (TEG) is about 30 °C (top thermoelectric generator shown in Fig. 7).
This disclosure teaches the limitations of Claim 5, wherein a temperature gradient across the thermoelectric generator (TEG) is about 25 degrees or greater.
The limitations of Claim 5 are merely directed toward the intended use of the device of Claim 1. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 16, Buchner teaches all of the claimed structure recited in Claim 6. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claim 19, Figs. 1 and 3 teach that the thermoelectric generator (TEG) comprises a plurality of thermoelectric generators (TEGs).
In reference to Claims 31-32 and 34-35, the apparatus of Buchner does not comprise an energy storage device configured to store electrical energy from the TEG.
To solve the same problem of providing a thermoelectric cooling structure for a heat producing device, Hayashi teaches a structure (Fig. 6, paragraphs [0050]-[0055]) that comprises a battery pack that is used to collect energy created by the thermoelectric device, and then provide power to the electronic device that produces heat (paragraphs [0050]-[0055]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of Buchner to comprise a battery pack charged by the thermoelectric device of Buchner, so that the power generated from the thermoelectric device can be harnessed to provide power to the heat-producing device, as in Hayashi.
Modifying the device of Buchner to comprise a battery pack charged by the thermoelectric device of Buchner, teaches the limitations of Claims 31 and 34, wherein the apparatus further comprises an energy storage device configured to store electrical energy from the means for thermal energy harvesting/TEG.
Modifying the device of Buchner to comprise a battery pack charged by the thermoelectric device of Buchner, teaches the limitations of Claims 32 and 35, wherein the device further comprises a (second) integrated device (corresponding to the battery pack), and wherein the TEG is further configured to provide electrical energy to the integrated device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 11-XXXX are rejected under 35 U.S.C. 103 as being unpatentable over Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1), and in view of Hayashi, et al. (U.S. Patent Application Publication 2014/0014154 A1), as applied to Claim 11, and further in view of Hunt, et al. (U.S. Patent Application Publication 2004/0065880 A1). 
In reference to Claim 17, modified Buchner does not teach that the heat generating device includes a die, an integrated circuit (IC) device, and/or a memory.
To solve the same problem of providing thermoelectric devices that cools a hot object, Hunt teaches an integrated circuit die 102 cooled by thermoelectric devices 140a-140d (Figs. 2-3, paragraphs [0018]-[0024]).
Hunt further teaches that the thermoelectric devices provide the benefit of controlling the temperature of the integrated circuit die (paragraph [0023]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have integrated an integrated circuit die into the device of Buchner, to achieve the benefit of controlling the temperature of the die.
This medication teaches the limitations of Claim 17, wherein the integrated device includes a die/an integrated circuit (IC) device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1), and in view of Hayashi, et al. (U.S. Patent Application Publication 2014/0014154 A1), as applied to Claim 11, and further in view of Ghoshal (U.S. Patent 6,000,225). 
In reference to Claim 18, modified Buchner does not teach that the first thermal conductive layer is an inner ring of the energy harvesting device, or that the second thermal conductive layer is an outer ring of the energy harvesting device.
To solve the same problem of providing thermoelectric cooling for an electronic device, Ghoshal teaches a thermoelectric device used to cool an electronic device (Figs. 4-5, column 7, line 48, through column 8, line 40)
	The device of Ghoshal comprises a region comprising a heat generating device, corresponding to the region occupied by integrated circuit, which generates heat (column 5, lines 15-20 and column 8, lines 33-40).
	The device of Ghoshal comprises an energy harvesting device coupled to the region comprising the heat generating device. The energy harvesting device corresponds to the thermoelectric generator unit shown in Figs. 4-5.
	The energy harvesting device of Ghoshal comprises a first thermal conductive layer 16 (Fig. 5, column 8, lines 15-25).
	The energy harvesting device of Ghoshal comprises a thermoelectric generator coupled to the first thermal conductive layer, corresponding to the P- and N-type thermoelectric legs shown in Figs. 4-5 and the leads 34 connecting them (Figs. 4-5, column 8, lines 25-33).
	The energy harvesting device of Ghoshal comprises a second thermal conductive layer 14 coupled to the thermoelectric generator such that the thermoelectric generator is located between the first thermal conductive layer 16 and the second thermal conductive layer 14 (column 8, lines 5-10).
The disclosure of Ghoshal teaches a structure in which the first thermal conductive layer 16 is an inner ring of the energy harvesting device, and the second thermal conductive layer is an outer ring of the energy harvesting device.
Ghoshal further teaches that the configuration of the device of his invention results in the hot source having a greater surface area than the cold sink, which allows the thermoelectric devices to effectively transfer heat from the hot source to the cold sink (Abstract).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the shape of the device of Buchner to have a cylindrical shape, as in Ghoshal, comprising a structure in which the first thermal conductive layer is an inner ring of the energy harvesting device, and the second thermal conductive layer is an outer ring of the energy harvesting device, because Ghoshal teaches that the configuration of the device of his invention results in the hot source having a greater surface area than the cold sink, which allows the thermoelectric devices to effectively transfer heat from the hot source to the cold sink (Abstract).
Modifying the shape of the device of Buchner to have a cylindrical shape, as in Ghoshal, comprising a structure in which the first thermal conductive layer is an inner ring of the energy harvesting device, and the second thermal conductive layer is an outer ring of the energy harvesting device, teaches the limitations of Claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1) and in view of Hayashi, et al. (U.S. Patent Application Publication 2014/0014154 A1), as applied to Claim 11, and further in view of Francioso, et al. (Journal of Power Sources, 2011, vol. 196, pages 3239-3243). 
In reference to Claim 20, modified Buchner does not teach that the device is incorporated into any of the devices recited in Claim 10.
To solve the same problem of providing a heater/thermoelectric device on a polyimide film, Francioso teaches a thermoelectric device comprising a heater surrounded by thermoelectric legs, all of which are deposited on a polyimide (i.e. Kapton) film (Fig. 2, with details described in section 2.2, pages 3240-3241).
Francioso teaches that such devices may be suitably incorporated into wearable devices, with the benefit of providing a low-cost power source to power low consumption electronics (Abstract).
Therefore , absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated the device of Buchner into the wearable device of Francioso, because of the benefits that Francioso teaches are achieved by incorporating such a device into a wearable device.
This modification teaches the limitations of Claim 20, wherein the device is incorporated into a wearable device.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner, et al. (Journal of Microelectromechanical Systems, 2008, vol. 17, pages 1114-1119), as evidenced by Abdolvand, et al. (U.S. Patent Application Publication 2013/0248712 A1) and Lentine, et al. (U.S. Patent 9,366,822 B1), as applied to Claim 33, and further in view of Mitchell, et al. (U.S. Patent Application Publication 2012/0291425 A1).
 In reference to Claim 36, the apparatus of Buchner does not comprise the camera device of Claim 36. 
To solve the same problem of providing a thermoelectric cooling structure for an electronic device, Mitchell teaches a structure (Fig. 1, paragraphs [0045]-[0079]) that comprises multiple energy harvesting devices, and a camera device 142 that provides electrical energy to a thermoelectric energy harvesting device (paragraph [0069]).
Mitchell further teaches that the device of his invention provides the benefit of providing power to the camera 142 from the thermoelectric energy harvesting devices (paragraph [0070]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of modified Bahr to comprise a camera powered by the thermoelectric device of Buchner, as well as a second energy harvesting device separately connected to the camera, so that the power generated from the thermoelectric devices can be harnessed to provide power to the camera, as in Mitchell.
Further, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have configured the thermoelectric device of Buchner so that the second energy harvesting device of the combination laterally surrounds the camera device, because Bahr teaches that disposing the thermoelectric device such that it laterally surrounds an electronic device is a suitable configuration for such an arrangement.
Modifying the device of Buchner to comprise a camera powered by the thermoelectric device of Buchner, as well as a second energy harvesting device separately connected to the camera, teaches the limitations of Claim 36, wherein the apparatus further comprises a camera device, and a second energy harvesting device coupled to the device and laterally surrounding the camera device (as in modified Buchner).
As described in the rejection of Claim 33 above, Buchner teaches that heat generating device comprises an integrated device (i.e. a heating circuit integrated into the printed circuit board substrate), which teaches that the backside and the lateral side of the heat generating device comprises a backside and lateral side of the integrated device.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, it is noted that, in the remarks filed 3/30/2022, the Applicant makes a persuasive argument that the Garcia Ramos reference does not teach that the first thermal conductive layer, the TEG, and the second thermal conductive layer “laterally surround” the heat generating/integrated device 80, because the first thermal conductive layer, the TEG, and the second thermal conductive layer are below the heat generating/integrated device 80.
Similarly, the Applicant makes a persuasive argument that the Bahr reference does not teach that the TEG of his invention “laterally surrounds” the heat generating/integrated device 102, because it is disposed above the heat generating/integrated device.
Per this arguments, the Examiner interprets “laterally surround” to require that the surrounding item has at least a portion in a horizontal plane of the surrounded item.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721